DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and claims filed 7/26/2021.
Claims 1, 7, 8, 9, 11, 13, 18, 19, 20, and 23 have been amended.
Claims 6 and 17 have been canceled.
Claims 24-25 are new.
Claims 1-5, 7-16, 18-25 have been examined and are pending.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 5/3/2021, 5/6/2021, and 7/19/2021. 
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5, 7-16, 18-25 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claim 1, 13, 23 have been amended to recite in part the following: “…generating, using an identifier for a first object in the dataset, a hashed parameter for the first object, wherein the hashed parameter has a binary representation of the identifier for the first object and a byte hash computed based on the identifier for the first object…” Respectfully, this phrase “and a byte hash computed based on the identifier for the first object” is dangling – i.e. it is not clear if applicant intends for this phrase to mean (1) the hashed parameter has both a binary representation… and a byte hash computed based on the identifier for the first object, or whether this phrase is intended to mean (2) two distinct parameters are generated, the first parameter being a hashed parameter for the first object, wherein the hashed parameter has a binary representation of the identifier for the first object, and the second parameter being a byte hash computed based on the identifier for the first object. 
For these reasons, the limitation is indefinite. For the purpose of compact prosecution, the Examiner interprets the limitation commensurate with the Specification at [0050] and [0057] which teaches the following: “In some implementations, the hashing and demographics module 140 generates a first hashed parameter 222 that is a hash of the object identifier for the first object and generates a second hashed parameter 224 that is a byte hash derived from the object identifier for the first object…” Nonetheless, correction is required.
Dependent claims 2-5, 7-12, 14-16, 18-22, and 24-25 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-16, 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong 1, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 13, and 23: 
for each sketch of the plurality of sketches: 
generating, using an identifier for a first object in the dataset, a hashed parameter for the first object, wherein the hashed parameter has a binary representation of the identifier for the first object, and [generating] a byte hash computed based on the identifier for the first object; 
determining, based on the binary representation of the hashed parameter, whether the hashed parameter for the first object contributes to describing demographic attributes of the sampling of objects in the sketch wherein, for at least one particular sketch of the plurality of sketches, determining whether the hashed parameter for the first object contributes to describing demographic attributes of the sample of objects in the sketch comprises determining, based on the byte hash of the hashed parameter for the first object, that the first object contributes to describing demographic attributes of the sample of objects in the sketch; 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, as drafted, these steps are not technical in nature nor do they present a technical solution to a technical problem. There is no improvement to the technique of data hashing recited in the claims nor is there a technical solution presented for implementing the “determining… contribut[ion] to describing demographic attributes [e.g. events]”. For example, per applicant’s specification1, “contribution” may be determined to occur if the leading zeros of the newly hashed parameter exceed the number of leading zeros of the already stored hashed parameter. However, this is merely a restatement of the core exploitation (i.e. the core value/benefit) of using the so-called "LogLog" family of counting techniques which is useful for any application where one wants to find a quick estimate of unique things/events (e.g. count of same demographic attributes). Applicant has not invented hash functions nor has Applicant invented the LogLog counting technique nor do the claims recite any improvement to these technologies. At this level of generality, the claims are merely reciting use of these ideas hence falling within the aforementioned enumerated grouping. Furthermore, the mere nominal recitation of generic computer components (e.g. “computer implemented method” per claim 1; and “processing device”, and “non-transitory machine-readable storage device” of claims 13 and 23) do not take the claims out of the enumerated grouping. Thus, the claims recite an abstract idea. 
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this case advertising where the quick estimate of unique things being counted by the LogLog technique is what is known in the field of Advertising as “Reach” – i.e. unique users reached by an advertisement of an ad campaign) or serve as extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: obtaining, by an object grouping system, data for a plurality of sketches, wherein each sketch is stored using a set of registers and is a sampling of objects in a dataset, each object in the dataset being a target object for at least one digital campaign;  and in response to determining that the hashed parameter contributes to describing the demographic attributes, storing, at the object grouping system, demographic attributes of the first object at a respective register of a set of registers, wherein each register in the set of registers stores data for a respective object in the sketch; and generating, by the object grouping system, a reporting output that indicates: a number of objects in the dataset that were reached by the digital campaign; and demographic attributes about the number of obj ects in the dataset that were reached by the digital campaign.
The “Obtaining…”, “…Storing…”, and “generating… a report…” steps are extra-solution data-gathering, storage, and transfer steps when recited at this level of generality. None of these steps are technical solutions to technical problems nor do they recite a specific manner of performing any of the steps core to the already identified abstract idea. The other elements of these limitations serve as non-functional descriptions of the data and therefore merely serve to generally apply and link the use of the judicial exception to the particular environment of advertising as already noted. Again, Applicant’s invention is not a novel or new technique for “storage” of data in “registers” of a processor, nor a new or novel solution for “obtaining” nor of “reporting” counted data. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application.
There are no additional element(s) or a combination of elements in the independent claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. The claim is directed to an abstract idea.
Further to Step 2A Prong 2, the dependent claims also recite additional limitations. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified method of organizing human activity into a practical application thereof. 
For example, dependent claims 2 and 14 recite the following: “wherein each object represents a user and generating the reporting output comprises: generating a reporting output that describes a number of unique users that were reached by a particular digital campaign and a distribution of one or more unique users, that were reached by the particular digital campaign, across respective demographic categories that are each defined by at least two demographic attributes.” Again, the description of the data (i.e. each object represents a user) merely serves to link the implementation of the abstract idea to the field of advertising and similarly the description of the output of the report (i.e. output that describes a number of unique users that were reached by a particular digital campaign and a distribution of one or more unique users…) also merely serves to link the idea to the field of advertising. There is no technical solution presented here. There are no additional element(s) or a combination of elements in these claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered to merely apply the exception or generally link it to the field of advertising and append insignificant extra-solution activity to the abstract idea. For the same reasons these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-16, 18-25 are rejected under 35 U.S.C. 103 as obvious over Leach et al. (U.S. 2017/0213239 A1; hereinafter, "Leach") in view of Telford (U.S. 2019/0026491 A1; hereinafter, "Telford").

Claims 1, 13, 23: (Currently amended)
Pertaining to claims 1, 13, 23 exemplified in the limitations of claim 1, Leach teaches the following:
A computer-implemented method, comprising: 
obtaining, by an object grouping system, data for a plurality of sketches2 (Leach, see at least Figs. 2-3 and [0031]-[0033] receiving audience list data; the intended use of the data is non-functional descriptive material as relates to the step of obtaining), […] each object in the dataset being a target object for at least one digital campaign (Leach, see at least Figs. 2-3 and [0031]-[0033] e.g.: “…advertising publisher 120A may intend to reach the members in the audience list 192 and selects and provides advertisement to users of the list for an advertiser
targeting the list…”);
[…]
generating, by the object grouping system, a reporting output that indicates: 
a number of objects in the dataset that were reached by the digital campaign (Leach, see at least Figs. 4-5 “Report” of “Unique users Reached” and see at least [0039] teaching e.g.: “FIG. 4 shows an example audience report generated by the advertisement  impression management system 160.  …The report summary includes overall information such as the number of unique users reached by the advertising campaign as a whole across many ad publishers, such as the number of unique users reached in the audience list 192,…”; Different and additional information may also be included in the report summary); and
 demographic attributes about the number of objects in the dataset that were reached by the digital campaign (Leach, see at last Fig. 4 and [0039]-[0041] e.g.: “…In FIG. 4, the audience report may also provide a summary of user characteristics, such as those resulting from the application of panel data to the identified users, for example to identify age or gender of users…”).
Although Leach teaches the above limitations, including obtaining at least demographic data of a targeted audience list and reporting statistics regarding such data (e.g. number of targeted audience reached by ad campaign(s) etc…), Leach may not explicitly teach the nuances, as recited below, regarding methods of storage, counting, and retrieval of such data. However, regarding these features, Leach in view of Telford teaches the following:
…wherein each sketch3 is stored using a set of registers4 and is a sampling of objects in a dataset (Telford, see at least Fig. 4a and at least [0102]-[01112] e.g. “a set of interaction events”  [sketch] is stored as a HyperLogLog “HLL object” which is stored using a set of “M Hash buckets” [registers]; see also at least [0160]-[0173]) 
for each sketch of the plurality of sketches: 
generating, using an identifier for a first object in the dataset, a hashed parameter for the first object, wherein the hashed parameter has a binary representation of the identifier for the first object [,] and a byte hash5 computed based on the identifier for the first object (Telford, again, see at least Fig. 4a, and at least [0114] e.g.: “In order to build the HLL object, the user ID of each of the interaction events 402 is hashed (S202), by applying a hash function to it, to generate an identifier hash (hashed ID) for each of the interaction events 402…”; i.e. the “userID” [identifier for a first object] for “interaction event 404a” [first object in the dataset] is hashed to generate “hash ID 406a” [hashed parameter for the first object]; and per at least Fig. 4 and [0120]: “A second portion of the hashed ID” [a byte hash]; Applicant’s specification at [0050] and [0057] regarding “byte” hash read on Telford’s “second portion of the hashed ID”

    PNG
    media_image1.png
    778
    795
    media_image1.png
    Greyscale
);
determining, based on the binary representation of the hashed parameter, whether the hashed parameter for the first object contributes6 to describing demographic attributes of the sampling of objects in the sketch wherein, for at least one particular sketch of the plurality of sketches, determining whether the hashed parameter for the first object contributes to describing demographic attributes of the sample of objects in the sketch comprises determining, based on the byte hash of the hashed parameter for the first object, that the first object contributes to describing demographic attributes of the sample of objects in the sketch (Telford, again see Fig. 4a e.g. HLL hash bucket #412; and see at least [0103]-[0107] and [0116]-[0125] e.g.: “Applied to events [e.g. demographic attributes per para 0125], each event can be hashed, and, in essence, all the system needs to keep track of is the longest run of 0's [based on the binary representation] observed so far in the hashed values to estimate the number of unique events observed, without having to count those events individually… A run length of the second portion [byte hash] is determined, as the number of leading zero bits [binary representation] in this example, and if this is greater than the current run length value held in the container element 412 for the selected hash bucket (S210), that value is changed to match [i.e. contributes] the determined run length (S212); otherwise that value is left unchanged (S214)…”; Telford’s teachings read on Applicant’s limitation in view of Applicant’s specification at [0008] regarding what is meant by “contributes” - see footnote); and 
in response to determining that the hashed parameter contributes to describing the demographic attributes, storing, at the object grouping system, demographic attributes7 of the first object at a respective register of a set of registers, wherein each register in the set of registers stores data for a respective object in the sketch (Telford, see again at least Fig. 4a “HLL” - “Hash buckets” [registers] and see Fig. 4b; see again also at least [0107] in conjunction with [0116]-[0123], e.g.: “…if this is greater than the current run length value held in the container element 412 for the selected hash bucket (S210), that value is changed [i.e. the new value is stored] to match the determined run length (S212); otherwise that value is left unchanged (S214)… As indicated, a total unique user count [Reach] can be obtained from the HLL at this point using a variety of averaging methods. Alternatively, the final HLL object can be combined with an HLL object(s) computed elsewhere in parallel from another set of interaction events to obtain a count for the events as a whole, in a parallel computing context…”; Examiner notes that Applicant’s feature, in view of his specification, reads on Telford’s teachings); 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Telford (counting unique users using an HLL – HyperLogLog technique) which is applicable to a known base device/method of Leach (already directed towards determining campaign Reach – i.e. unique users) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the HLL techniques of Telford to the device/method of Leach because Telford’s technique of counting unique users is reasonably pertinent to Leach problem of determining campaign Reach (i.e. Telford’s unique user count – Telford [0121]) and they are both are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 2, 14: (Original)
Leach/Telford teaches the limitations upon which these claims depend. Furthermore, Leach teaches the following:
…wherein each object represents a user (Leach, see at least Fig. 6 ad Impression data including UserID) and generating the reporting output comprises: generating a reporting output that describes a number of unique users that were reached by a particular digital campaign and a distribution of one or more unique users, that were reached by the particular digital campaign, across respective demographic categories that are each defined by at least two demographic attributes (Leach, see at least Figs. 4-6)

Claim 3: (Original)
Leach/Telford teaches the limitations upon which these claims depend. Furthermore, Leach teaches the following:
The method of claim 2, wherein a respective demographic category is defined at least by: a male gender or female gender of a unique user; and an age range of the unique user (Leach, see at least Figs. 4-6, e.g. Fig. 6 shown below:

    PNG
    media_image2.png
    343
    1101
    media_image2.png
    Greyscale
).

Claims 4, 15: (Original)
Leach/Telford teaches the limitations upon which these claims depend. Furthermore Leach in view of Telford teaches the following:
… wherein determining that the hashed parameter contributes to describing the demographic attributes comprises: identifying a number of leading zeros of the hashed parameter, the number of leading zeros being identified from the binary representation of the hashed parameter; and determining, based on the number of leading zeros of the hashed parameter, that the hashed parameter impacts an existing data value stored at the respective register of the set of registers (Telford, see at least [0120] “…A run length of the second portion is determined, as the number of leading zero bits in this example, and if this is greater than the current run length value held in the container element 412 for the selected hash bucket (S210), that value is changed to match the determined run length (S212); otherwise that value is left unchanged (S214)…”; see also [0106]-[0107] e.g.: when “… there is a single hash value of the form 0000000001xx (i.e. of run length 9) observed in a set of hash values computed in this way, chances are there are ~1000 unique values in the original set [0.1% of 1000=1 such hash value expected]. Applied to events, each event can be hashed, and, in essence, all the system needs to keep track of is the longest run of 0's observed so far in the hashed values to estimate the number of unique events observed, without having to count those events individually…”); 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Telford which is applicable to a known base device/method of Leach to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Telford to the device/method of Leach because Telford  is reasonably pertinent to Leach problem of determining campaign Reach (i.e. Telford’s unique user count – Telford [0121]) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 5, 16: (Original)
Leach/Telford teaches the limitations upon which these claims depend. Furthermore Leach in view of Telford teaches the following:
… wherein determining that the hashed parameter impacts an existing data value stored at the respective register comprises: comparing the number of leading zeros in the hashed parameter for the first object to a number of leading zeros in the existing data value stored at the respective register; and based on the comparing, determining that the existing data value stored at the respective register has fewer leading zeros than the number of leading zeros in the hashed parameter (Telford, see at least [0120] “…A run length of the second portion is determined, as the number of leading zero bits in this example, and if this is greater than the current run length value held in the container element 412 for the selected hash bucket (S210), that value is changed to match the determined run length (S212); otherwise that value is left unchanged (S214)…”); 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Telford which is applicable to a known base device/method of Leach to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Telford to the device/method of Leach because Telford  is reasonably pertinent to Leach problem of determining campaign Reach (i.e. Telford’s unique user count – Telford [0121]) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 6, 17: (canceled)

Claims 7, 18: (dependency amended)
Leach/Telford teaches the limitations upon which these claims depend. Furthermore Leach in view of Telford teaches the following:
… wherein the hashed parameter for the first object contributes to describing the demographic attributes of the sampling of objects in the sketch when: a number of leading zeros in the binary representation of the hashed parameter exceeds a number of leading zeros in an existing data value stored at the respective register of the set of registers (Telford, see at least [0120] “…A run length of the second portion is determined, as the number of leading zero bits in this example, and if this is greater than the current run length value held in the container element 412 for the selected hash bucket (S210), that value is changed to match the determined run length (S212); otherwise that value is left unchanged (S214)…”); 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Telford which is applicable to a known base device/method of Leach to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Telford to the device/method of Leach because Telford  is reasonably pertinent to Leach problem of determining campaign Reach (i.e. Telford’s unique user count – Telford [0121]) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 8, 19: (Currently amended)
Leach/Telford teaches the limitations upon which these claims depend. Furthermore Leach in view of Telford teaches the following:
… wherein the hashed parameter contributes to describing the demographic attributes of the sampling of objects in the sketch when: a number of leading zeros in the binary representation of the hashed parameter exceeds a number of leading zeros in an existing data value stored at the respective register of the set of registers; and a value of the byte hash for the first object is larger than a value of an existing byte hash stored at the respective register of the set of registers (Telford, see at least [0120] “…A run length of the second portion [byte hash] is determined, as the number of leading zero bits in this example, and if this is greater than the current run length value held in the container element 412 for the selected hash bucket (S210), that value is changed to match the determined run length (S212); otherwise that value is left unchanged (S214)…”; the second portion [byte hash] is taken from the hashed ID [binary representation of the hashed parameter]); 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Telford which is applicable to a known base device/method of Leach to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Telford to the device/method of Leach because Telford  is reasonably pertinent to Leach problem of determining campaign Reach (i.e. Telford’s unique user count – Telford [0121]) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 9, 20: (currently amended)
Leach/Telford teaches the limitations upon which these claims depend. Furthermore Leach in view of Telford teaches the following:
… wherein storing the demographic attributes for the first object at the respective register comprises one or more of overwriting existing data stored at the respective register of the set of registers; and storing the byte hash for the first object  (Telford, see at least [0120] “…A run length of the second portion [byte hash] is determined, as the number of leading zero bits in this example, and if this is greater than the current run length value held in the container element 412 for the selected hash bucket (S210), that value is changed to match the determined run length (S212); otherwise that value is left unchanged (S214)…”; also see at least Figs. 8a-8c and associated disclosures; e.g. merge 806); 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Telford which is applicable to a known base device/method of Leach to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Telford to the device/method of Leach because Telford  is reasonably pertinent to Leach problem of determining campaign Reach (i.e. Telford’s unique user count – Telford [0121]) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 10, 21: (Original)
Leach/Telford teaches the limitations upon which these claims depend. Furthermore Leach teaches the following:
… wherein the demographic attributes for the first object comprises one or more of: age of a user represented by the first object; gender of a user represented by the first object; geographic location of a user represented by the first object; or a real-valued quantity associated with a user represented by the first object (Leach, see at least Figs. 4-6, e.g. Fig. 6 shown below:

    PNG
    media_image2.png
    343
    1101
    media_image2.png
    Greyscale
).


Claim 11: (Currently amended)
Leach/Telford teaches the limitations upon which these claims depend. Furthermore Leach in view of Telford teaches the following: 
… wherein generating the hashed parameter comprises: generating, using a hashing and demographics module of the object grouping system, the byte hash based on the identifier for the object (Telford, see at least Fig. 4a and related disclosure, e.g. [0120], teaching “second portion” [byte hash] of userID for first interaction event [first object]); 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Telford which is applicable to a known base device/method of Leach to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Telford to the device/method of Leach because Telford  is reasonably pertinent to Leach problem of determining campaign Reach (i.e. Telford’s unique user count – Telford [0121]) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 12, 22: (Original)
Leach/Telford teaches the limitations upon which these claims depend. Furthermore Leach teaches the following:
… generating, using a hashing and demographics module of the object grouping system, a notification that includes the reporting output, wherein the notification is generated in real-time and indicates demographic attributes about a number of objects that were reached by at least two distinct digital campaigns (Leach, see at least [0004] “The audience reports may describe demographic information about the audience and about the advertising campaign as a whole. The demographic information may describe characteristics of the audience, as well as audience membership in an audience list.” and at least Figs. 4-6


    PNG
    media_image3.png
    485
    1025
    media_image3.png
    Greyscale


Claim 24: (New)
Leach/Telford teaches the limitations upon which these claims depend. Furthermore Leach in view of Telford teaches the following: 
The non-transitory machine-readable medium of claim 23, wherein determining that the hashed parameter contributes to describing the demographic attributes comprises: identifying a number of leading zeros of the hashed parameter, the number of leading zeros being identified from the binary representation of the hashed parameter and determining, based on the number of leading zeros of the hashed parameter, that the hashed parameter impacts an existing data value stored at the respective register of the set of registers (Telford, see at least [0106]-[0112] e.g.: “At its core, the LogLog family exploits the following observation: when a set of values is hashed-that is, a hash function is applied to each value to generate a fixed length bit sequence (hash value) where the probability of each bit being a 1 or 0 is more or less 50/50 and independent of the other bits-then, each hash function has a "run length", which can be defined as the number of leading zeros…, where different run lengths occur with different probabilities. For a large enough data set, [when] Applied to events, each event can be hashed, and, in essence, all the system needs to keep track of is the longest run of 0's observed so far in the hashed values to estimate the number of unique events observed, without having to count those events individually…”; i.e. the number of leading zeros of the hashed parameters indicates whether a number [a value] of unique events has changed [been impacted]); 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Telford which is applicable to a known base device/method of Leach to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Telford to the device/method of Leach because Telford  is reasonably pertinent to Leach problem of determining campaign Reach (i.e. Telford’s unique user count – Telford [0121]) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Claim 25: (New)
Leach/Telford teaches the limitations upon which these claims depend. Furthermore Leach in view of Telford teaches the following: 
The non-transitory machine-readable medium of claim 24, wherein the hashed parameter contributes to describing the demographic attributes of the sampling of objects in the
sketch when: a number of leading zeros in the binary representation of the hashed parameter exceeds a number of leading zeros in an existing data value stored at the respective register of the set of registers (Telford, see at least [0106]-[0112] as already noted supra); and a value of the byte hash for the first object is larger than a value of an existing byte hash stored at the respective register of the set of registers. (Telford, see at least [0106]-[0112] and at least [0120] e.g.: “…at step S208, a run length [value] of the second portion [byte hash] is determined, as the number of leading zero bits in this example, and if this is greater than the current run length value held in the container element 412 for the selected hash bucket (S210), that value is changed to match the determined run length (S212); otherwise that value is left unchanged (S214)…”); 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Telford which is applicable to a known base device/method of Leach to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Telford to the device/method of Leach because Telford  is reasonably pertinent to Leach problem of determining campaign Reach (i.e. Telford’s unique user count – Telford [0121]) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant amended claims 1, 7, 8, 9, 11, 13, 18, 19, 20, and 23 on 7/26/2021. Applicant's arguments (hereinafter “Remarks”) also filed 7/26/2021, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 101, 112, and 103 rejections with updated citations to Leach in view of Telford teaching applicant’s amended features.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622




    
        
            
    

    
        1 Specification [0066]: “For example, the hashed parameter 222 contributes to describing demographic attributes of a sampling of objects in sketch 205 if the hashed parameter 222 impacts an existing data value stored at respective register 207. In some implementations, the hashed parameter 222 impacts the existing data value when a number of leading zeros in a binary representation of the hashed parameter 222 exceeds a number of leading zeros that define an existing data value stored at the register 207…”
        2 Specification at [0030]: “[0030] As used in this document, a "sketch" is a data array that describes a set of people
        or a set of things. For example, a sketch can describe a set of people living in the U.S. or another set of people living in the U.K. Additionally, or alternatively, a sketch can describe a set of persons, user devices, digital assets, or identifiers. For example, a sketch can describe a set ofIP addresses that accessed a particular uniform resource locator (URL) (e.g., www.example.com) on a particular day and/or from a particular geographic location.”
        3 Again, Specification [0030]: “As used in this document, a "sketch" is a data array that describes a set of people or a set of things… a sketch can describe a set of IP addresses that accessed a particular uniform resource locator (URL) (e.g., www.example.com) on a particular day and/or from a particular geographic location.”
        
         Specification [0034]-[0035]: “…methods include HLL engine 115 allocating a particular number of registers 125, 135 for each sketch generated by sketch generator 110. In general, each sketch is stored using a set of M registers…”
        5 Specification [0050] and [0057]: “the hashing and demographics module 140 generates a first hashed parameter 222 that is a hash of the object identifier for the first object and generates a second hashed parameter 224 that is a byte hash derived from the object identifier for the first object…. [0057]: storing the trailing 8 bits of the hashed object identifier 222 in the register 207 as byte hash 224.”
        6 Specification [0008]: “In some implementations, the hashed parameter for the first object contributes to describing the demographic attributes of the sampling of objects in the sketch when: a number of leading zeros in the binary representation of the hashed parameter exceeds a number of leading zeros in an existing data value stored at the respective register of the set of registers.”
        
        7 Specification [0069]: “In response to determining that the hashed parameter contributes to describing the demographic attributes, the hashing and demographics module 140 is used to store demographic attributes of the first object at a register of the set of registers (308). This storing operation can correspond to HLL engine 115 replacing or overwriting the hashed integer value (e.g., demographic information) for an existing person or user with demographic information for a new person/user.”